—Judgment, Supreme Court, Bronx County (Irene Duffy, J.), entered December 2, 1996, which, inter alia, granted plaintiff 35% of the proceeds from the sale of the marital premises and a timeshare owned by the parties and granted defendant the remainder, unanimously reversed to the extent appealed from, on the law, and the facts, without costs or disbursements, and a 50% share of the proceeds awarded to both plaintiff and defendant.
This was a marriage of long duration, some 24 years. The parties entered into it with very few assets and the record shows that the contribution of each spouse to the marriage, financial and otherwise, was essentially equal. The defendant paid for the mortgage, the bulk of the household expenses and some tuition while plaintiff paid for most of the children’s private school tuition, acted as homemaker and paid for some household expenses. Under the circumstances, therefore, an equal distribution of the marital property would be the more equitable disposition herein. Concur—Murphy, P. J., Wallach, Nardelli, Tom and Colabella, JJ.